Case 1:19-cv-08345-MKV-DCF Document 93-1 Filed 11/19/20 Page1of3

EXHIBIT A
Case 1:19-cv-08345-MKV-DCF Document 93-1 Filed 11/19/20 Page 2 of 3

WESTERMAN BALL EDERER

MILLER ZUCKER & SHARESTEIN, LLP

 

Ellen Tobin
Ext. 343
etobin@westermanllp.com

July 2, 2020

VIA EMAIL

Samantha Siva Kumaran

119 West 72nd Street, Ste 204
New York, NY 10023
samantha@timetricsrisk.com

Re: Kumaran, et al. v. Northland Energy Trading, LLC, et al., 19-cv-08345-MKV-DCF

Dear Samantha,

On behalf of Defendants in the above-referenced action, we write regarding the purported
“Notices of Deposition” and the corresponding “Exhibit As” (collectively, the “Notices”) to non-
parties Katie Larkin, Adam Larkin and Aviral Chopra (collectively, the “Non-Parties”). The
Notices are improper in several respects and, for the reasons set forth below (among others),
must be withdrawn immediately.

The Notices violate federal law in several respects. Discovery from persons or entities
who are not parties to a litigation can be sought only by a subpoena pursuant to Rule 45 of the
Federal Rules of Civil Procedure (“Rule 45”). The subpoena must be properly issued and duly
served on the person or entity from whom discovery is sought. All document subpoenas must be
provided to the parties before being served on a non-party. See Fed. R. Civ. P. 45.

Even if the Notices could somehow be treated as subpoenas (which they cannot), the
Notices are improper on their face. For example (and without limitation), the Notices fail to
include the information required by Rule 45(a)(1). The Notices do not allow a reasonable time
to comply. The Notices also fail to provide the required fees pursuant to Rule 45 and 28 U.S.C.
§ 1821(b).

It is premature to seek discovery from non-parties at this stage of the case, before
plaintiffs have obtained discovery from the parties. Specifically, document subpoenas to non-
parties typically are reserved for documents that could not be obtained from the parties.
Similarly, depositions of non-parties typically are not taken until after the party depositions are
complete. Usually non-party depositions are permitted only if and to the extent the information
sought could not be obtained directly from the parties. Similarly, document subpoenas typically
are reserved for documents that could not be obtained directly from the parties.

 

 

ATTORNEYS AT LAW 1201 RXR PLAZA, UNIONDALE, NY 11556
T:516.622.9200 | F: 516.622.9212 | WWW.WESTERMANLLP.COM
Case 1:19-cv-08345-MKV-DCF Document 93-1 Filed 11/19/20 Page 3 of 3

Samantha Siva Kumaran
July 2, 2020
Page 2

Your attempts to obtain discovery from Katie Larkin and Adam Larkin (the children of
defendant Richard Larkin) are improper, over broad, unduly burdensome and harassing. There is
no basis to believe that either individual has personal knowledge of the facts relating to this
dispute. In fact, Katie Larkin and Adam Larkin are not even mentioned in your amended
complaint. The documents you seek plainly belong to Northland and/or Hedge. It is extremely
improper to seek documents from and notice depositions for the children of a party, especially
when those children have nothing to do with the allegations in the complaint. This is the
definition of harassment.

Your attempt to obtain discovery from Aviral Chopra is similarly improper, over broad,
unduly burdensome and harassing. As you know, Mr. Chopra resigned from Northland very
early on in your engagement and he did not work there for almost the entirety of the relevant
period alleged in the amended complaint. Indeed, you named Dan Lothrop as a defendant in the
amended complaint and you are aware that Mr. Lothrop took over for Mr. Chopra at Northland.
As Mr. Chopra has not worked at Northland in several years, there is no basis to seek from him
documents that plainly belong to Northland and/or Hedge or to take his deposition.

Finally, the documents sought by the Notices are — among other things — overbroad,
unduly burdensome, harassing, vexatious, vague, unintelligible, improperly use capitalized terms
that are not defined, and seek information that is not relevant to this dispute and/or is already in
the possession of the parties.

You must immediately notify the Non-Parties in writing that you withdraw the Notices of
Deposition and provide me with a copy of the same. This must be done as soon as possible and
no later than close of business on July 7, 2020. If you fail to do so, Defendants will enforce its
rights and seek appropriate relief. I hope that will not be necessary.

This letter is not a full recitation of all the deficiencies in the Notices. Defendants reserve
their rights to raise additional objections, among other things. If you do not formally withdraw
the Notices as demanded herein, in advance of seeking Court intervention we propose having a
“meet and confer” telephone call to try to resolve these issues, in accordance with Rule 3.D of
Judge Vyskocil’s Individual Rules of Practice in Civil Cases, I am available for such a call on
July 6, July 7, or July 8, 2020 between 10:00 a.m. and 3:00 p.m.

This letter is without prejudice to Defendants’ rights and remedies, all of which are
expressly reserved and none of which are waived.

Sincerely,

Clan Toba

Ellen Tobin

2229226
